Case 8:19-cv-01351-JVS-DFM Document 29-3 Filed 09/06/19 Page 1 of 2 Page ID #:205



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
                           UNITED STATES DISTRICT COURT
  11
                         CENTRAL DISTRICT OF CALIFORNIA
  12
  13
        LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
  14
                          Plaintiff,            [PROPOSED] ORDER
  15                                            GRANTING DEFENDANTS
              v.                                ANDREW ANAGNOST, PASCAL
  16
                                                W. DI FRONZO, AND
  17                                            AUTODESK, INC.’S MOTION TO
        ANDREW ANAGNOST, PASCAL W.              DISMISS PLAINTIFF LOUIS A.
  18    DI FRONZO, AUTODESK, INC.,              COFFELT, JR.’S COMPLAINT
  19    SONY PICTURES IMAGEWORKS,
        SONY CORPORATION OF                     Date: October 21, 2019
        AMERICA, LARRY GRITZ,                   Time: 1:30 p.m.
  20                                            Courtroom: Santa Ana, 10C
  21                      Defendants.           Hon. James V. Selna
  22
  23
  24
  25
  26
  27
  28
Case 8:19-cv-01351-JVS-DFM Document 29-3 Filed 09/06/19 Page 2 of 2 Page ID #:206



   1         Before the Court is the Motion to Dismiss Plaintiff Louis A. Coffelt, Jr.’s
   2   Complaint filed by Defendants Andrew Anagnost, Pascal W. Di Fronzo, and
   3   Autodesk, Inc. (collectively, “Autodesk”). Having reviewed and considered all
   4   submissions in favor of, and opposed to, Autodesk’s Motion to Dismiss, all related
   5   filings, and the record before the Court, IT IS HEREBY ORDERED that:
   6         Autodesk’s Motion to Dismiss is GRANTED and the Complaint is
   7   DISMISSED WITH PREJUDICE in its entirety, pursuant to Rule 12(b)(6) of the
   8   Federal Rules of Civil Procedure.
   9
  10         IT IS SO ORDERED.
  11
       Dated: _________________        _
  12
  13
                                                                _____________________
  14                                                     Honorable James V. Selna
                                                         United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                1
